Citation Nr: 0334820	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scar, neuroma excision, right foot.   

2.  Entitlement to an increased (compensable) rating for 
scar, neuroma excision, left foot.   

3.  Whether new and material evidence to reopen a previously 
denied claim for service connection for residuals of surgical 
repairs of the bilateral fifth toes has been received. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and J.C.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the RO 
which, inter alia, denied the veteran's claims for increased 
ratings for the residual neuroma scars of both feet and 
denied a claim for service connection for residuals of 
surgical repairs of the bilateral fifth toes.  A notice of 
disagreement (NOD) limited to those issues was received in 
September 2001 and the RO issued a statement of the case 
(SOC) in September 2002.  A substantive appeal was received 
from the veteran in November 2002.  In January 2003, the 
veteran offered testimony before RO personnel; a transcript 
of that hearing is of record.

As regards the claim for service connection, the Board notes 
that, in November 2000, the veteran's representative 
submitted a claim for increase and a statement that the RO 
interpreted as a claim for service connection for residuals 
of surgical repairs of the bilateral fifth toes.  In an April 
1991 decision, the RO denied a claim of service connection 
for surgical scars for correction of bilateral fifth toes.  
In the May 2001 decision, the RO denied a claim of service 
connection for residuals of surgical repairs of the bilateral 
fifth toes without specifically considering whether the 
previously denied claim could be reopened.  That 
notwithstanding, the preliminary question of whether new and 
material evidence has been presented to reopen a previously 
denied claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  How the RO characterized the issue or what 
the RO may have determined in this regard is irrelevant.  The 
initial question before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As a final preliminary matter, the Board notes that, during 
the January 2003 hearing, the veteran testified that she was 
no longer able to work because of her feet.  See transcript 
pg. 10.  The Board finds that statement sufficient to raise a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  As that issue has not been adjudicated by 
the RO, it is not presently before the Board; thus, it is 
referred to the RO for appropriate action.  


REMAND

As regards the question of whether new and material evidence 
to reopen the claim of service connection for residuals of 
surgical repairs of the bilateral fifth toes has been 
received, the Board points out when the Board addresses a 
question that has not yet been addressed by the RO, the Board 
must consider whether the appellant will be prejudiced by 
consideration of that question, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Factors for 
consideration include whether the appellant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether the claimant has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the claimant has been apprised of the legal 
criteria governing that question.  

In the present case, a review of the record shows that the 
veteran was issued an SOC in September 2002 and a 
supplemental SOC (SSOC) in June 2003; however, neither the 
SOC nor the SSOC provided the veteran with notice of the laws 
and regulations governing finality and reopening of 
previously disallowed claims.  Thus, the veteran and 
representative have not yet been afforded an opportunity to 
present argument and/or evidence on this question, nor has 
she been provided a SOC or SSOC with respect to this issue.  
Consequently, the Board will remand the matter to the RO for 
consideration, in the first instance, to avoid any prejudice 
to the veteran.  

With regard to the claims for increase, the veteran contends 
that the service-connected residual neuroma scars are more 
severe than the current ratings indicate.  She most recently 
underwent a VA examination in March 2001.  The Board points 
out that, effective August 30, 2002, VA revised the criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118.)  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary does so.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, VA has not examined the veteran's 
service-connected disabilities in light of the new governing 
criteria, the RO has not considered the claims under the 
revised standards, nor have the veteran and her 
representative been apprised of the new rating criteria.  As 
adjudication of the claim must involve consideration of both 
the former and revised criteria of the applicable diagnostic 
code(s) under 38 C.F.R. § 4.118, with due consideration given 
to the effective date of the change in criteria (see 
VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)), the RO should 
arrange for a VA skin examination of the veteran to obtain 
findings responsive to both the former and revised criteria.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
date and time of such examination sent to the veteran by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation, the RO should give the veteran another 
opportunity to present additional information and/or evidence 
in support of each of the claims on appeal.  

In a February 2002 letter, the RO notified the veteran of the 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  In that letter, the RO requested that the 
veteran provide information and, if necessary, authorization, 
to permit it to obtain pertinent outstanding records, or that 
the veteran provide the evidence, herself.  The RO's letter 
indicated a 30-day time period within which the veteran was 
allowed to submit additional evidence.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The SSOC explaining 
the bases for the RO's determinations must include citation 
to laws and regulations governing finality and petitions to 
reopen, as well as the pertinent legal authority implementing 
the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 (2003)-not 
cited to in the September 2002 SOC or the June 2003 SSOC.   

Accordingly, these matters are REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
her representative and notify them of the 
veteran's right to submit further 
evidence or argument with regard to 
reopening the claim for service 
connection residuals of surgical repairs 
of the bilateral fifth toes, including 
her right to have a personal hearing on 
the question whether new and material 
evidence to reopen that claim has been 
received.  

2.  The RO should send to the veteran and 
her representative a letter requesting 
that she provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA dermatology 
examination of the feet.  
The entire claims file must be made 
available to the physician designated 
to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  
All appropriate tests and studies 
should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should describe the 
manifestations of the veteran's 
residuals scars, neuroma excisions of 
the right and left feet in accordance 
with pertinent rating criteria for 
evaluation of the condition.  
Specifically, the examiner should 
provide the length and width of the 
scars as well as the areas of the scars 
in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, 
or painful on examination and/or cause 
limitation of motion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should again review the veteran's claim 
for service connection to determine if 
new and material evidence has been 
submitted.  If the claim is reopened, the 
RO should consider the claim on the 
merits and ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  The RO 
should also all readjudicate the claims 
for increase in light of all pertinent 
evidence and all pertinent legal 
authority (to include consideration of 
the former and revised rating criteria).  
If the veteran does not report to the 
scheduled examination, in adjudicating 
the claims for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
the laws and regulations governing 
finality and reopening of previously 
denied claims as well as 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




